Citation Nr: 1104662	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  03-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk






INTRODUCTION

The Veteran had honorable active duty service in the United 
States Navy from September 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This claim was previously remanded by the Board in December 2006, 
and in November 2008.  Most recently it was remanded for 
additional development to include first adjudicating the 
Veteran's claim of service connection for PTSD prior to 
considering the Veteran's theory of entitlement to service 
connection for hypertension as secondary to PTSD.  The Board 
notes that the Veteran was granted service connection for PTSD in 
August 2010.  

The Veteran appears to have raised claims for an increased rating 
for his bilateral hearing loss, and of service connection for 
residuals of colon cancer in February 2007.  In December 2008, 
the Veteran appears to have raised a claim of service connection 
for jungle rot, previously withdrawn in February 2007, as well as 
for blood and skin disorders secondarily due to his claimed 
jungle rot.  Most recently, in November 2009, the Veteran raised 
claims of service connection for Parkinson's disease, and for 
ischemic heart disease as secondary to his service-connected 
PTSD.  These issues are not currently before the Board, and are 
referred to the RO for any appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of service connection for hypertension, to include as 
secondary to service-connected PTSD is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.  

REMAND

The Veteran contends that his hypertension is due to service, or 
secondarily due to his service-connected PTSD.  Service 
connection may be awarded for any disability which is due to or 
the result of, or is otherwise aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. 
App. 439 (1995). 

In September 2010, the Veteran was afforded a VA examination for 
hypertension, which asked the examiner to evaluate whether his 
hypertension was incurred in service or aggravated by his service 
connected PTSD.  The Veteran reported his hypertension had begun 
40 to 50 years earlier.  He indicated that he was diagnosed with 
hypertension right after service, and had since taken prescribed 
medications.  On review of the claims file, the examiner noted 
that there was no documented elevated blood pressure in service, 
and the first notation showing diagnosis of and treatment for 
hypertension was in March 1994.  The examiner acknowledged that 
emotional stress, in the short term, could elevate blood 
pressure.  The examiner reasoned, however, that emotional 
distress does not cause a persistent elevation in blood pressure, 
and therefore did not cause true hypertension with its associated 
consequences.  The examiner concluded that the Veteran's 
hypertension was not caused by or a result of military service or 
service-connected PTSD.  Unfortunately, the examiner did not 
address whether the Veteran's service-connected PTSD aggravated 
his hypertension.  

VA has a duty to ensure that any examination or VA opinion it 
provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The examiner did not provide an opinion on whether it is 
at least as likely as not that the Veteran's hypertension was 
aggravated by his service-connected PTSD; therefore, the Board 
finds that a remand is necessary.  

In December 2010, subsequent to the most recent supplemental 
statement of the case, the Veteran submitted a statement in 
support of his claim, which included Internet and news articles 
pertaining to PTSD, and its associated conditions, including 
hypertension.  These records were not all previously of record, 
nor considered by the RO, the agency of original jurisdiction.  
Additionally, the Veteran did not waive consideration of such 
evidence by the RO.  See 38 C.F.R. § 20.1304.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)  

1.  Forward the Veteran's claims file to the 
examiner who conducted the September 2010 
examination for an addendum, if available.  
If that individual is no longer available, 
any medical professional can provide the 
following opinion. 

The examiner should render an opinion as to 
whether it is at least as likely as not that 
any currently shown hypertension was 
aggravated by the Veteran's service-connected 
PTSD.  The examiner must fully explain all 
findings and opinions in sufficient detail, 
including the reasons why any opinion would 
resort to mere speculation, if applicable.

2.  After undertaking any additional 
development deemed appropriate, adjudicate 
the Veteran's pending claim in light of the 
additional evidence added to the record.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case, and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


